Exhibit 10.1
Execution Version
AMENDMENT NO. 1 TO SENIOR BRIDGE TERM LOAN CREDIT AGREEMENT
AMENDMENT dated as of April 15, 2011 (this “Amendment”) to the Senior Bridge
Term Loan Credit Agreement dated as of March 25, 2011 (the “Credit Agreement”)
among PPL CAPITAL FUNDING, INC., a Delaware corporation (the “U.S. Borrower”),
PPL WEM HOLDINGS PLC, a limited liability company incorporated in England and
Wales with registered number 4066211 (the “UK Borrower” and, together with the
U.S. Borrower, the “Borrowers” and each a “Borrower”), PPL CORPORATION, a
Pennsylvania corporation (the “Guarantor”), the LENDERS party hereto from time
to time and BANK OF AMERICA, N.A., as Administrative Agent.
RECITALS:
WHEREAS the Borrowers and Guarantor have indicated that they wish to make a
Specified Equity Issuance (as such term is defined in the Credit Agreement) in
an amount that will exceed the amount of the Tranche A Loans (as such term is
defined in the Credit Agreement) outstanding;
WHEREAS the parties wish to amend the Credit Agreement to allow the U.S.
Borrower or Guarantor to retain any portion of the proceeds of such Specified
Equity Issuance not used to repay the Tranche A Loans for a period not exceeding
six months following the Designated Equity Issuance (as such term is defined
below);
THEREFORE, the parties hereto therefore agree as follows:
Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby.
Section 2. Amendments. Section 2.08(b)(i) is hereby amended to read in its
entirety as follows:
(i) Each payment of Loans of any Tranche pursuant to Section 2.08(a) shall be
applied ratably to the respective Loans of all Lenders of such Tranche. Each
prepayment of Loans pursuant to Section 2.08(a) shall be applied as follows:
(A) with respect to any Specified Equity Issuance, first to the Tranche A Loans
and second to the Tranche B Loans; provided that with respect to the Specified
Equity Issuance occurring on or around April 15, 2011 (the “Designated Equity
Issuance”), the prepayment of the Tranche B Loans borrowed in accordance with
the foregoing may be deferred until the date that is six (6) months following
the Designated Equity Issuance (at which time such amount will be applied to
prepay any Tranche B Loans then outstanding); provided further that at all times
prior to such date the Guarantor or the U.S. Borrower shall retain as
unrestricted cash on hand an amount at least equal to the amount of such
deferred prepayment; (B) with respect to any Specified Debt Incurrence, first to
the Tranche B Loans and second to the Tranche A Loans and (C) with respect to
any other Prepayment Event, pro rata to the Tranche A Loans and the Tranche B
Loans.

 

 



--------------------------------------------------------------------------------



 



Section 2.08(b)(iv) is hereby added to read in its entirety as follows:
(iv) Lender Consent. The Lenders party hereto hereby consent to the voluntary
prepayment of Tranche B Loans from the proceeds of the Designated Equity
Issuance to be applied to the Tranche B Loans allocated to the US Borrower prior
to their application to the Tranche B Loans allocated to the UK Borrower.
Section 3. Representations of the Borrowers. The Borrowers represent and warrant
that (i) the representations and warranties of the Borrowers set forth in
Article IV of the Credit Agreement will be true on and as of the Amendment
Effective Date (as defined below) and (ii) no Default will have occurred and be
continuing on such date.
Section 4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
Section 5. Full Force and Effect; Ratification. Except as modified herein, all
of the terms and conditions of the Credit Agreement are, and shall remain, in
full force and effect and, as modified hereby, the Borrowers confirm and ratify
all of the terms, covenants and conditions of the Credit Agreement. This
Amendment constitutes the entire and final agreement among the parties hereto
with respect to the subject matter hereof and there are no other agreements,
understandings, undertakings, representations or warranties among the parties
hereto with respect to the subject matter hereof except as set forth herein.
Section 6. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
Section 7. Effectiveness. This Amendment shall become effective on the date when
the Agent shall have received from each of the Borrowers and the Required
Lenders a counterpart hereof signed by such party or facsimile or other written
confirmation (in form satisfactory to the Agent) that such party has signed a
counterpart hereof (the “Amendment Effective Date”).

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

                  PPL CAPITAL FUNDING INC.
(as Borrower)    
 
           
 
  By:        
 
   
 
Name:    
 
      Title:    
 
                PPL WEM HOLDINGS PLC
(as Borrower)    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

3



--------------------------------------------------------------------------------



 



              PPL CORPORATION (as Guarantor)
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 

4



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as         Administrative Agent and
Lender    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

5



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE AG,         CAYMAN ISLANDS         BRANCH as
Lender    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

6



--------------------------------------------------------------------------------



 



                                                          , as a Lender        
(insert name of Lender)    
 
           
 
  By:        
 
     
 
Name:    
 
      Title    
 
                Second signature block, if required    
 
                                                         , as a Lender        
(insert name of Lender)    
 
           
 
  By:        
 
     
 
Name:    
 
      Title    

 

7